UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2239



HALIFAX CORPORATION,

                                               Plaintiff - Appellant,

          versus


WACHOVIA BANK, N.A.,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:03-cv-00578-GBL)


Submitted:   August 20, 2007              Decided:   September 4, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Ludwig, Jr., LUDWIG & ROBINSON, P.L.L.C., Washington,
D.C., for Appellant. Grady C. Frank, Jr., TROUTMAN SANDERS LLP,
McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Halifax Corporation appeals the district court’s order

granting Wachovia Bank’s motion to dismiss and dismissing Halifax’s

complaint alleging a cause of action under the Uniform Commercial

Code.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Halifax Corp. v. Wachovia Bank N.A., No. 1:03-cv-00578-GBL

(E.D. Va. Oct. 18, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -